DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 and 7-10 are objected to because of the following informalities:  
 	Claims 2-5 and 7-10 recite abbreviation “MRI” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at least once [i.e. media access control (MAC)].  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform an adaptive template generation unit configured to generate, a learning unit configured to learn, and a spatial normalization configured to provide in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al., US 2014/0350392 in view of Choi et al., “Generation of structural MR images from amyloid PET: Application to MR-less quantification”.
 	Regarding claim 1, Lundqvist discloses a device for spatially normalizing a medical image (figs. 2 and 6; a system for performing spatial normalization of images using an adaptive template), the device comprising: 
 	an adaptive template generation unit configured such that when a plurality of functional medical images are input to a deep learning architecture, the adaptive template generation unit generates, based on prestored learning data, an adaptive template for spatially normalizing the plurality of functional medical images (figs. 2 and 6; para 0061 and 0065-0066; a template model creates an adaptive template; performing spatial normalization of images using the adaptive template).
 	Lundqvist discloses claim 1 as enumerated above, but Lundqvist does not explicitly discloses a learning unit configured to learn by repeating a process of generating an image from an input functional medical image of a user based on the adaptive template through a generative adversarial network (GAN) and determining authenticity of the generated image; and a spatial normalization unit configured to provide the functional medical image of the user which is spatially normalized based on results of the learning and claimed.
 	However, Choi discloses the generative network was trained to generate realistic structural MR images from florbetapir PET images. After the training, the model was applied to the quantification of cortical amyloid load. PET images were spatially normalized to the template space using the generated MR. Further the MR generation  (fig. 1; pages 2, 5, and 8).
 	Therefore, taking the combined disclosures of Lundqvist and Choi as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “the generative network was trained to generate realistic structural MR images from florbetapir PET images. After the training, the model was applied to the quantification of cortical amyloid load. PET images were spatially normalized to the template space using the generated MR. Further the MR generation model was based on image-to-image translation using generative adversarial network (GAN) model. The model has two convolutional neural networks, generator and discriminator. Generator is trained to translate PET to MR images which cannot be discriminated from real MR. Discriminator is trained to discriminate real MR from generated MR by the generator. This adversarial training results in realistic MR image generation” as taught by Choi into the invention of Lundqvist for the benefit of generating MR images that could be used as template for accurate and precise amyloid quantification (Choi: page 2).
 	Regarding claim 2, the device of claim 1, Choi in the combination further disclose wherein the adaptive template generation unit is further configured to measure a difference between an adaptive template result obtained from the deep learning (page 2).
 	Regarding claim 3, the device of claim 1, Choi in the combination further disclose wherein the learning unit is further configured to: generate a spatially normalized image by spatially normalizing the functional medical image of the user based on the adaptive template; determine authenticity of the spatially normalized image by comparing the spatially normalized image with an image spatially normalized based on MRI data which is the prestored learning data, and after generating results of the determining, repeat a process of generating and determining a spatially normalized image; and finish the learning when results of the determining show that the spatially normalized image is not distinguishable from the image spatially normalized based on the MRI data which is the prestored learning data (page 6).
 	Regarding claim 4, the device of claim 3, Choi in the combination further disclose wherein the learning unit is further configured to be repeatedly trained to minimize a Jensen-Shannon divergence between a data probability distribution of the spatially normalized image and a data probability distribution of normalized MRI (page 6).
 	Regarding claim 5, the device of claim 1, Choi in the combination further disclose wherein the learning unit is further configured to repeatedly learn through a process of solving a min-max problem using the following expression: 

    PNG
    media_image1.png
    392
    603
    media_image1.png
    Greyscale
(Supplementary Materials and Methods).
 	Regarding claim 6, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 7, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665